



Exhibit 10.10.2


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT, MARKED BY BRACKETS, WERE OMITTED
BECAUSE THOSE PORTIONS ARE NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL TO
THE COMPANY IF PUBLICLY DISCLOSED.




SECOND AMENDMENT AGREEMENT
This Second Amendment Agreement (“Second Amendment Agreement”) is made and
effective as of December 19th, 2019 (the “Effective Date”) with the Parties’
obligations hereunder to commence on January 1st, 2022 (the “Commencement Date”)
by and between (i) Regeneron Ireland Designated Activity Company (“RIRE”) and
(ii) Bayer Healthcare LLC (“Bayer”).
WHEREAS, Regeneron Pharmaceuticals, Inc., the ultimate parent company of RIRE,
(“Regeneron”) and Bayer were Parties to a License and Collaboration Agreement
having an effective date of October 18, 2006, which was amended by a Restated
Amendment Agreement effective May 7, 2012 and dated December 30, 2014 (“Restated
Amendment Agreement”) to reflect changes in the financial and other arrangements
with respect to the Commercialization of Licensed Products in Japan (the said
License and Collaboration Agreement, as amended, the “LCA”) and partially
assigned to RIRE;
WHEREAS, Regeneron and Bayer agreed that Licensed Products would be
Commercialized in Japan by Santen Pharmaceutical Co., Ltd. (“Santen”) pursuant
to a Co-Promotion and Distribution Agreement by and between Bayer Yakuhin, Ltd
(“BYL”) and Santen dated May 7, 2012 which was subsequently amended on July
14th, 2016 (the said Co-Promotion and Distribution Agreement, as amended, the
“Santen Co-Promotion Agreement”);
WHEREAS, the Santen Co-Promotion Agreement will expire on December 31st, 2021
and BYL and Santen would like to extend it, subject to the terms and conditions
of an Amended and Restated Co-Promotion and Distribution Agreement (the
“Extended Santen Co-Promotion Agreement”);
WHEREAS, the Parties would like to revise several terms and conditions in the
Santen Co-Promotion Agreement considering the anticipated changes to the
Anti-VEGF market in the future and a potential launch of a Licensed Product
bio-identical; and
WHEREAS, the extension and changes to the Santen Co-Promotion Agreement require
the consent of RIRE and certain further amendments to the LCA.
NOW THEREFORE, in consideration of the promises set forth herein, and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:
1.Definitions.    Capitalized terms used in this Second Amendment Agreement
which are not defined herein and are defined in the LCA shall have the meanings
ascribed to them in the LCA. Capitalized terms used in this Second Amendment
Agreement which are not defined herein and are not defined in the LCA shall have
the meanings ascribed to them in the Santen Co-Promotion Agreement or the
Extended Santen Co-Promotion Agreement and such definitions are hereby deemed
incorporated by reference into Article I of the LCA.
2.Date of Commencement. The Santen Co-Promotion Agreement shall continue in
force until December 31, 2021 and the Extended Santen Co-Promotion Agreement
shall become effective on the Commencement





--------------------------------------------------------------------------------





Date. The Restated Amendment Agreement shall also continue to apply until
December 31, 2021 with this Second Amendment Agreement becoming effective on the
Commencement Date.
3.Continuing Effect.    Except as specifically modified by this Second
Amendment, all of the provisions of the LCA (including the Restated Amendment
Agreement) are hereby ratified and confirmed to be in full force and effect.
Where references are made in the Restated Amendment Agreement to the Santen
Co-Promotion Agreement, following the Commencement Date such references shall be
to the Extended Santen Co-Promotion Agreement.
4.Regeneron Consent to Sublicense Grant.    RIRE hereby expressly agrees and
consents for the Initial Extension Term and for the Renewal Term (as defined in
the Extended Santen Co-Promotion Agreement) to a sublicense by Bayer to BYL of
Bayer’s rights under the Regeneron Intellectual Property granted by RIRE to
Bayer pursuant to the LCA provided such sublicense is in compliance with Section
4.3 of the LCA unless agreed in writing by RIRE with Bayer, and to BYL’s further
sublicense of such rights to Santen, pursuant to the terms of the Extended
Santen Co-Promotion Agreement, provided that such agreement and consent shall
not alter or affect in any manner Bayer’s obligations of RIRE’s rights under the
LCA which shall remain in full force and effect, including without limitation
under such Section 4.3.
5.[***].
6.Japan Profit Share.    With effect from the Commencement Date, the Purchase
Price Adjustment arrangement shall cease to apply, and the Parties shall revert
to a profit share arrangement for Japan. In determining the Territory Profit
Split in accordance with Schedule 2 of the LCA, the following clarifications and
modifications shall apply to Japan:
(a)
Net Sales will be calculated on the basis of sales by BYL to Santen with the
gross amount invoiced corresponding to [***] pursuant to the Santen Co-Promotion
Agreement; and

(b)
[***], calculated in accordance with the Extended Co-Promotion Agreement, shall
be added as a deduction in Section 1.65 of the LCA in the calculation of Net
Sales. [***].

[***].
7.Treatment of Santen Eylea Inventory on Commencement Date.  As part of the
first Global True-Up following the Commencement Date, Bayer will compensate RIRE
for the Eylea inventory that Santen has on-hand as of [***]. Such compensation
will be calculated according to the following formula: Santen inventory units of
Licensed Product in its possession on [***], converted to US Dollars using the
Quarter exchange rates.
8.Schedule 2.    Schedule 2 of the LCA is deleted and replaced with the Amended
and Restated Schedule 2 attached to this Second Amendment Agreement, and all
references to Schedule 2 in this Second Amendment Agreement or in the LCA from
and after the Commencement Date shall refer to such Amended and Restated
Schedule 2.
9.Entire Agreement. The LCA (including the Restated Amendment Agreement), this
Second Amendment Agreement and any written agreements executed by both Parties
pertaining to the subject matter therein or herein, contain the complete
understanding and entire agreement of the Parties hereto with respect to subject
matter hereof and thereof and said documents supersedes all prior understandings
and agreements, whether written or oral, relating to the subject matter hereof
and thereof. This Second Amendment Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.
10.Headings. Headings in this Second Amendment Agreement are for convenience of
reference only and shall not be considered in construing this Second Amendment
Agreement.
11.Counterparts. This Second Amendment Agreement may be executed in
counterparts, with each part being deemed an original, and that an electronic
copy signature shall have the same force and effect as an original signature.





--------------------------------------------------------------------------------





12.Miscellaneous.    The provisions of Section 20.1 of the LCA shall apply,
mutatis mutandis, to this Second Amendment Agreement. If there is a direct
conflict between the provisions of the LCA (including the Restated Amendment
Agreement) and this Second Amendment Agreement, this Second Amendment Agreement
shall govern. This Second Amendment Agreement may be amended only by a writing
executed by an authorized representative of each of the Parties.    


[Signatures appear on following page]











































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has cause this Second Amendment
Agreement to be executed as of the date hereof by a duly authorized corporate
officer.


REGENERON IRELAND DESIGNATED ACTIVITY COMPANY
BAYER HEALTHCARE LLC
By: /s/Muriel O’Byrne
By: /s/Ganesh Kamath
DATE: December 19, 2019
DATE: December 19, 2019










--------------------------------------------------------------------------------






Amended and Restated Schedule 2
Quarterly True-Up


At the end of each Quarter, the Parties will calculate the net payment one Party
shall be required to make to the other Party (the “Quarterly True-Up”) equal to
(a) the Territory Profit Split for such Quarter (as set forth in Part I), plus
(b) the Regeneron Reimbursement Amount for such Quarter (as set forth in Part
II), plus or minus (c) the Global True-Up (as set forth in Part III), minus (d)
the Global Development Balance Payment (commencing in the Quarter of the First
Commercial Sale in a Major Market Country) (as set forth in Part IV). In the
event that the Quarterly True-Up is an amount greater than zero, such amount
shall be payable by Company to Regeneron in accordance with the terms set forth
in Article 9. In the event that the Quarterly True-Up is an amount less than
zero, the absolute value of such amount shall be payable by Regeneron to Company
in accordance with the terms set forth in Article 9. An example of the Quarterly
True-Up is shown in Part V.


I. TERRITORY PROFIT SPLIT
The “Territory Profit Split” shall mean fifty percent (50%) of Territory Profits
in a Quarter. “Territory Profits” shall mean aggregate Net Sales in the
Territory in the Quarter less the sum of aggregate COGS and aggregate Shared
Promotion Expenses incurred by both Parties in the Territory in the Quarter.


An example of a calculation of the Territory Profit Split in a Quarter would be:


 
Aggregate
Company
Regeneron
Territory Profit Split
 
 
 
 
 
Net Sales in the Territory
1000
1000
 
 
COGS
(50)
(50)
0
 
Shared Promotion Expenses
(350)
(300)
(50)
 
 
 
 
 
 
Territory Profits
 600
 
 
300







II. REGENERON REIMBURSEMENT AMOUNT
The “Regeneron Reimbursement Amount” for a Quarter shall mean (a) Shared
Promotion Expenses incurred by Regeneron in the Quarter (if any), plus (b)
Commercial Supply Costs incurred by Regeneron in the Quarter (if any), plus (c)
Development Costs incurred by Regeneron under the Territory Development Plan in
the Quarter (if any).


An example of a calculation of the Regeneron Reimbursement Amount in a Quarter
would be:
Regeneron Shared Promotion Expenses
50
Regeneron Commercial Supply Costs
10
Regeneron Development Costs under Territory Development Plan
5
Regeneron Reimbursement Amount
65


















--------------------------------------------------------------------------------





III. GLOBAL TRUE-UP


The “Global True-Up” for a Quarter shall mean (a) fifty percent (50%) of the sum
of (i) aggregate Development Costs incurred by both Parties under the Global
Development Plan in the Quarter and (ii) aggregate Other Shared Expenses
incurred by both Parties in the Quarter, minus (b) one hundred percent (100%) of
the sum of (i) Development Costs incurred by Company under the Global
Development Plan in the Quarter and (ii) Other Shared Expenses incurred by
Company during the Quarter. If the Global True-Up is a positive number, it shall
be added in the calculation of the Quarterly True-Up and, if it is a negative
number, the absolute value of such amount shall be subtracted in the calculation
of the Quarterly True-Up.


An example of a calculation of the Global True-Up in a Quarter would be:
 
Aggregate
Company
Regeneron
Global
True-Up
 
 
 
 
 
Development Costs under Global Development Plan
80
30
50
 
Other Shared Expenses
40
35
5
 
Total
120
65
55
(5)





IV. GLOBAL DEVELOPMENT BALANCE PAYMENT


The “Global Development Balance” for a Quarter shall mean (a) twenty-five
percent (25%) of the aggregate amount of Development Costs incurred by both
Parties under the Global Development Plan from January 1, 2007 through the close
of such Quarter ([***]), plus (b) fifty percent (50%) of the aggregate amount of
Development Costs incurred by both Parties under the Territory Development Plan
from the Effective Date through the close of such Quarter (excluding Development
Overruns in connection with the Territory Development Plan that were not
approved by both Parties’ representatives on the JSC), less (c) the aggregate
amount of Global Development Balance Payments included in the calculation of the
Quarterly True-Up in all prior Quarters.


The “Global Development Balance Payment” shall mean [***].


An example of a calculation of the Global Development Balance Payment in a
Quarter would be:
Territory Profit Split
300
Global Development Balance
200
[***]


[***]


Global Development Balance Payment
10





V. EXAMPLE OF QUARTERLY TRUE-UP


An example of a calculation of the Quarterly True-up in a Quarter would be:
Territory Profit Split
300
Regeneron Reimbursement Amount
200
Global True-Up
(5)
[***]


[***]


Quarterly True-up
[***]



In this example, Company would pay Regeneron [***] in accordance with the terms
set forth in Article 9.





